DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 03/08/2021 after the final rejection of 01/06/2021 and the advisory action of 03/03/2021. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The Applicants’ RCE submission is therefore entered. No new claims added in this submission and no claims have been cancelled. Claims 1, 8-9, 15-16 and 20 have been amended in this submission. Thus, claims 1-20 are currently pending for reconsideration by the Examiner and are examined below.

Response to Arguments

2.	The Applicants’ arguments have been fully considered but are they are moot in light of new grounds of rejection as necessitated by amendments presented in the latest submission by the Applicants.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-4, 7, 9-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (U.S. Patent Application Publication # 2015/0127319 A1) in view of Caid (U.S. Patent # 7251637 B1).

claim 1, Hwang teaches a method for relevant language-independent terminology extraction from content, the method comprising extracting lexicon items from the content based on context extraction patterns using statistical processing (Para 14 and figure 1, teach that annotated sentences in a first language e.g., English, are obtained from training data 105. The annotated training data 105 includes sentences that include slot labels, slot values and carrier phrases. The carrier phrases are the portions of the training data that is outside of a slot label in a sentence. A slot is a predefined unit of information that is relevant to the action that is expected to be included in utterances for a particular subject area);

receiving feedback on the extracted lexicon items to automatically tune scores and thresholds for the context extraction patterns (Paragraphs 15-17 and figure 1, teach that model manager 26 is configured to use machine translator 140 to perform translations on the training data 105. Machine translator 140 may use one or more general translators that use general translation models 125 as well as domain specific translators that use domain specific translation models 130. One or more translations may be obtained for each sentence that is translated. The translations for a sentence that are determined to be accurate e.g., according to a score output by machine translator 140 or some other method, may be selected. In this way, one training sentence in the first language becomes multiple training sentences in the second language); 

Para 14 and figure 1, teach that model manager 26 is configured to generate annotated training data e.g., sentences in a second language model from annotated training data in a first language);

and bootstrapping the relevant language-independent terminology extraction using the bootstrap source (Paragraphs 31-33 and figure 2, teach that the machine translator 220 may use a general translator, a domain specific translator or some combination of a general translator and a domain specific translator. A general translator provides translations from one language to another language independent of the subject area. A domain specific translator is a translator that provides translations from one language to another language for a particular domain e.g., subject area such as: weather, travel, music etc. and is therefore language independent. Thereafter, slot filler 160 fills each abstract token with one or more entities. The entities may be automatically determined from a content source or search results or filled by a user. An entity is randomly selected when the entity is automatically determined);

However Hwang may not explicitly detail the limitation wherein context of the context extraction patterns comprises a set of words surrounding an item in which seed terms occur, contexts are scored retrospectively in terms of positive results generated. Caid teaches this (Col 3, lines 1-13, teach applying a learning law to each word or analogous component of a record, which assigns context col 14 line 40 to col 15, line 3, wherein the context vector of the new document is compared with the context vectors of all documents in the indexed collection, and the best matches are identified);

Caid also teaches that contexts are provided as new concept candidates and the new concept candidates that are accepted are added to a dictionary and used as additional seeds for a next extraction iteration (Col 51, lie 53 to col 52 line 2, teach that the use of context vectors to represent data from several different data domains in a common universal meaning space is possible. In the textual application of context vectors, different languages are linked together by word-pairs or "tie" words that have the same meaning in both languages e.g., water and wasser in English and German, respectively. The context vector of the tie word in English is used as the context vector of the word in the foreign language. Training of the context vectors in foreign language proceeds normally, except for the fixed context vector associated with the tie words. Context vectors in the foreign language that are close e.g., dot product, to the tie word context vector will be similar in meaning to the English tie word. Thus, English queries can be 

Hwang and Caid can be considered as analogous art as they belong to a similar field of endeavor in topic extraction systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Caid (Use of surrounding text of a particular word to deduce topic patterns) with those of Hwang (extracting lexicon items from the content based on context extraction patterns using statistical processing) so as to provide a system that can derive accurate, efficient, and manageable representations of data for later recall, retrieval, and association (Caid, col 2, lines 31-33);

With regards to claim 2, Hwang teaches the method of claim 1, wherein the content comprises unstructured content and semi-structured content source (Para 21 and figure 1, teach that content source 170 includes entities that are used to fill slots. The content source may include one or more types of content. Content source may include content such as, but not limited to: music content e.g., song names, artist names; movie content e.g., movie names, actor names, director names; travel content e.g., airline names; weather content e.g., city names, average temperatures and the like. Content source 170 represents one or more content sources. Content source 170 includes locale-dependent entities, e.g. music content for one country would generally include different music content compared to music content for another country. The content source 170 

With regards to claim 3, Hwang teaches the method of claim 2, wherein the unstructured content and semi-structured content comprise text (Para 21 and figure 1, teach that content source 170 includes entities that are used to fill slots. The content source may include one or more types of content. Content source may include content such as, but not limited to: music content e.g., song names, artist names; movie content e.g., movie names, actor names, director names; travel content e.g., airline names; weather content e.g., city names, average temperatures and the like. Content source 170 represents one or more content sources. Content source 170 includes locale-dependent entities, e.g. music content for one country would generally include different music content compared to music content for another country. The content source 170 may be constructed to include content for specific slot types or the content source may already exist for the slot type, e.g. search engines may be used to locate content, Uniform Resource Locators or URLs may be crawled to fine related content to a domain of interest, and the like. The content sources 170 may also be created manually).

claim 4, Hwang teaches the method of claim 2, wherein the lexicon items comprise ontological concepts (Paragraphs 31-33 and figure 2, teach that the machine translator 220 may use a general translator, a domain specific translator or some combination of a general translator and a domain specific translator. A general translator provides translations from one language to another language independent of the subject area. A domain specific translator is a translator that provides translations from one language to another language for a particular domain e.g., subject area such as: weather, travel, music etc.). 

With regards to claim 7, Hwang teaches the method of claim 1, wherein the content comprises a text corpus including content that is relevant to a domain of a concept to be extracted (Para 21 and figure 1, teach that content source 170 includes entities that are used to fill slots. The content source may include one or more types of content. Content source may include content such as, but not limited to: music content e.g., song names, artist names; movie content e.g., movie names, actor names, director names; travel content e.g., airline names; weather content e.g., city names, average temperatures and the like. Content source 170 represents one or more content sources. Content source 170 includes locale-dependent entities, e.g. music content for one country would generally include different music content compared to music content for another country. The content source 170 may be constructed to include content for specific slot types or the content source may already exist for the slot type, e.g. paragraphs 31-33 and figure 1, this content is forwarded to domain translators by the model manager. A domain specific translator is a translator that provides translations from one language to another language for a particular domain e.g., subject area such as: weather, travel, music etc. and is therefore language independent).

With regards to claims 9-12, these are computer program product (CPP) claims for the corresponding apparatus claims 1-4. These two sets of claims are related as method and CPP of using the same, with each claimed CPP element's function corresponding to the claimed method step. Accordingly, claims 9-12 are similarly rejected under the same rationale as applied above with respect to method claims 1-4. Further, Hwang teaches computer systems used in paragraphs 79-80.

With regards to claims 16-17, these are apparatus claims for the corresponding method claims 1-4. These two sets of claims are related as method and apparatus of using the same, with each claimed apparatus element's function corresponding to the claimed method step. Accordingly, claims 16-17 are similarly rejected under the same rationale as applied above with respect to Hwang teaches computer systems used in paragraphs 79-80.

4.	Claims 5, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Caid and in further view of Zhang (U.S. Patent # 9922029 B1).

With regards to claim 5, although Hwang teaches that the translations for a sentence that are determined to be accurate e.g., according to a score output by machine translator 140 (Paragraphs 15-17 and figure 1), Hwang and Caid may not explicitly detail the limitation wherein the feedback source comprises one of a synthetic user and a human-in-the-loop. This is taught by Zhang (Col 2, lines 25-35, teach user scoring of translations).

Hwang, Caid and Zhang can be considered as analogous art as they belong to a similar field of endeavor in language processing systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Zhang (Use of a user scoring of a given translation) with those of Huang and Caid (Use of context extraction systems) so as to obtain preferred translations for problem phrases (Zhang, col 2, lines 25-35). 

With regards to claim 13, this is a CPP claim for the corresponding apparatus claim 5. These two claims are related as method and CPP of using the same, Hwang teaches computer systems used in paragraphs 79-80.

With regards to claim 18, this is an apparatus claim for the corresponding method claim 5. These two claims are related as method and apparatus of using the same, with each claimed apparatus element's function corresponding to the claimed method step. Accordingly, claim 18 is similarly rejected under the same rationale as applied above with respect to method claim 5. Further, Hwang teaches computer systems used in paragraphs 79-80.

5.	Claims 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Caid and further in view of Sheth (U.S. Patent # 9922029 B1).

With regards to claim 6, Hwang and Caid may not explicitly detail the limitation wherein initial seed terms for the statistical processing comprises a same type of terms as a target concept from the Linked Data. However, this is taught by Sheth (Abstract, teaches extracting one or more candidate expressions from a corpus or group of social media data which includes one or more expressions pertaining to a topic, target topic, or a target. Relationships between one or more pairs of candidate expressions may be identified or evaluated. A consistency relationship 

Hwang, Caid and Sheth can be considered as analogous art as they belong to a similar field of endeavor in topic extraction systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Sheth (Initial seed terms comprise same type of terms as target concept from linked data) with those of Huang and Caid (Use of context extraction systems) so as to facilitate recognition of a diverse or richer set of sentiment-bearing expressions, including formal words, formal phrases, slang words, slang phrases, or other phrases which are not necessarily limited to pre-specified syntactic patterns or merely single words (Sheth, para 8). 

With regards to claim 14, Hwang teaches the computer program product of claim 9, wherein the content comprises a text corpus including content that is relevant to a domain of a concept to be extracted (Para 21 and figure 1, teach that content source 170 includes entities that are used to fill slots. The content source may include one or more types of content. Content source may include content such as, but not limited to: music content e.g., song names, artist names; movie content e.g., movie names, actor names, director names; travel content e.g., airline names; weather content e.g., city names, average temperatures and paragraphs 31-33 and figure 1, this content is forwarded to domain translators by the model manager. A domain specific translator is a translator that provides translations from one language to another language for a particular domain e.g., subject area such as: weather, travel, music etc. and is therefore language independent);

However, Hwang and Caid may not explicitly detail that the initial seed terms for the statistical processing comprise a same type of terms as a target concept from the Linked Data. However, this is taught by Sheth (Abstract, teaches extracting one or more candidate expressions from a corpus or group of social media data which includes one or more expressions pertaining to a topic, target topic, or a target. Relationships between one or more pairs of candidate expressions may be identified or evaluated. A consistency relationship or an inconsistency relationship between a pair may be determined. A root word database may include one or more root words which facilitate identification of candidate 

Hwang, Caid and Sheth can be considered as analogous art as they belong to a similar field of endeavor in topic extraction systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Sheth (Initial seed terms comprise same type of terms as target concept from linked data) with those of Huang and Caid (Use of context extraction systems) so as to facilitate recognition of a diverse or richer set of sentiment-bearing expressions, including formal words, formal phrases, slang words, slang phrases, or other phrases which are not necessarily limited to pre-specified syntactic patterns or merely single words (Sheth, para 8). 

With regards to claim 19, this is an apparatus claim for the corresponding CPP claim 14. These two claims are related as CPP and apparatus of using the same, with each claimed apparatus element's function corresponding to the claimed CPP step. Accordingly, claim 19 is similarly rejected under the same rationale as applied above with respect to CPP claim 14. Further, Hwang teaches computer systems used in paragraphs 79-80.



Allowable Subject Matter

6.	Claims 8, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion

7.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Harris (U.S. Patent Application Publication # 2015/0081711 A1), Bennett (U.S. Patent Application Publication # 2015/0363485 A1). These references are also included in the PTO-892 form attached with this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)